Citation Nr: 0635443	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) from February 19, 
2003.  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

During the appeal process, the 30 percent rating that had 
been in effect for PTSD from March 2, 1992, was increased to 
50 percent, effective from May 17, 2002.  The 50 percent 
rating was increased to 70 percent, effective from February 
19, 2003.  At the recent personal hearing, the veteran noted 
that he was satisfied with all previous rating 
determinations, and that he was only challenging the 
assignment of the 70 percent rating from February 19, 2003.  
A claimant may limit an appeal to a specific evaluation, and 
where he does so, the Board is without authority to 
adjudicate the claim.  Hamilton v. Brown, 4 Vet. App.528, 544 
(1993).  Thus, the issue on appeal is framed as on the title 
page of this decision.  Thus, the issue on appeal is framed 
as on the title page of this decision.  


FINDING OF FACT

The veteran's PTSD is manifested by some difficulty with 
relationships, sleep disturbance, irritability, tiredness, 
poor concentration, anhedonia, depression, flashbacks, 
hallucinations, and avoidance of particular settings which 
remind him of battle.  PTSD is not productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusion, or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene, 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 70 percent, from February 19, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A. 5107 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  While initial review reveals that the veteran was 
not provided with adequate notice as to the evidence needed 
to substantiate his claim in that a duty to assist letter 
dated in July 2002 did not discuss VCAA requirements and 
their affect on the veteran's increased rating claim, the 
Board concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and additional letters sent to the veteran, 
in totality, informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs considered the 
merits of the substantive issues.  The communications, in 
totality provided the veteran with an explanation of what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In detail, 
the Board notes that the SOC in September 2003 and the SSOC 
in July 2005 specifically advised him of the evidence that 
had been obtained and considered.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs, 
to include duty to assist requirements.  It is noted that the 
basic elements for establishing the claim has remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records, as well 
as his testimony at a personal hearing.  He was afforded 
several VA examinations.  He testified at a video hearing and 
attested to his satisfaction with the assignments of 
increased ratings for the disability in question to 50 
percent and then 70 percent.  He submitted evidence at the 
hearing and thereafter to bolster his claim that a rating in 
excess of 70 percent was warranted for his service-connected 
PTSD.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim.  A VCAA notice was not provided to 
the veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  In effect. that is what was done in the present 
case.  While the letters issued to the veteran regarding VCAA 
laws and regulations were inadequate, he was provided with 
the information contained therein on other documents, and he 
submitted evidence to support his claim.  In fact, the 
evidence submitted resulted in increased evaluations for his 
service-connected PTSD.  And, clearly, he is aware of the 
evidence required to justify a rating in excess of 70 percent 
as he has recently provided testimony and submitted documents 
from his current employer regarding his difficulties in the 
work place.  Moreover, the veteran has not claimed any 
prejudice as a result of the inadequacy of any VCAA letters 
received.  Therefore, to decide the appeal would not be 
prejudicial error.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the notice letters that were provided 
to the veteran are inadequate and do not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim. By various informational letters, an 
SOC and the SSOCs, and their accompanying notice letters, the 
AOJ satisfied the fourth element of the notice requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of this information in letters dated in May 2006 
and September 2006.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
the rating or effective date.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  


Under Diagnostic Code 9411, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.-100 percent.  38 C.F.R. § 4.130 DC 9411 (2006).

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).GAF scores from 31 to 40 reflect some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoid 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores from 21 to 30 reflect 
behavior that is considerably influenced by delusions of 
hallucination or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g.., stays in bed all day; no 
job, home, or friends).  

Background

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  Pertinent 
to the claim on appeal is a February 19, 2003, VA examination 
report.  At the time of this exam, the veteran reported 
conflict in his marriage, problems expressing himself 
emotionally, loss of temper and road rage, difficulty 
engaging in social activities; loss of interest in personal 
hobbies, infrequent contact with family, stress at work, and 
difficulty with authority figures at work.  Mental status 
examination revealed goal-directed thought processes and no 
evidence of a thought disorder.  There was an angry affect, 
but no evidence of current visual hallucinations, delusion, 
suicidal thoughts, or homicidal ideation.  He was oriented 
times three.  He experienced intrusive thoughts of combat and 
periodic nightmares and flashbacks.  He avoided stimuli 
associated with Vietnam.  He reported diminished interest and 
participation in activities.  He felt detachment and 
estrangement from others and had a restricted range of affect 
toward his children.  He had a foreshortened sense of the 
future, experienced hyperarousal, exhibited severe 
irritability and outbursts of anger, hypervigilance, and 
exaggerated startle response.  The diagnosis was PTSD, and 
his GAF score was 40.  

A private physician, D. A. G. Psy.D., reported in May 2003 
that he had treated the veteran since February 2002 for 
psychological distress and dysfunction, to include PTSD.  He 
stated that the veteran's symptoms (e.g., coping skills, 
irritability, anger, ability to concentrate, and a powerful 
sense of alienation from others) had intensified since 
initial treatment, and that while the veteran continued to 
work, his tenure at his place of employment had been filled 
with problems which caused the veteran great stress.  The 
physician opined that the veteran's PTSD symptoms resulted in 
severe occupational and social impairment on a daily basis.  
He rated the veteran's GAF score as 30.  

When seen by VA in September 2003, the veteran stated that he 
was coping well with his PTSD condition.  He denied 
depression, suicidal or homicidal ideation.  In 2004, he was 
primarily treated for other physical ailments, but he did 
undergo additional VA psychiatric examination in march 2005.  
He reported increased tiredness, sleep disturbance, and 
flashbacks, and nightmares.  The veteran notes that he had 
worked for the postal service for the last 10 years, but 
needed to change to light duty work about a year ago due to 
arthritis.  H continued to work there and sorted mail and 
answered the phone.  He felt "useless."  He spent some time 
reading and liked to hunt and fish.  He stayed to himself for 
the most part and did not interact with others very much, to 
include his family.  

Mental status evaluation showed that the veteran appeared 
slightly disheveled and in distress with fidgety motions, 
such as wringing of his hands.  He did make eye contact while 
speaking, though he seemed a bit wordy in his answers.  His 
speech was not pressured, and he could be interrupted.  He 
said that his mood was "crabby" and his affect was 
depressed with slight agitation and stress making him worried 
appearing.  He did not seem to be happy about anything in his 
life.  He did not have any delusions and denied any suicidal 
or homicidal ideation. He denied hearing voices and thought 
he sometimes saw shadows and felt rags running across him, 
these hallucinations were most likely related to flashbacks 
form the war.  He was alert and oriented times three.  The 
examiner noted that it appeared that the veteran was 
experiencing a flare-up of his PTSD symptoms.  His GAF score 
was listed as 60.  

When examined by VA in May 2005, the veteran reported 
irritability and anxiety.  He had daily, intrusive  thoughts 
of Vietnam which he could not control.  He avoided stimuli 
associated with Vietnam.  He also avoided crowds as they made 
him feel anxious and nervous.  He had some long-term friends, 
but he had a history of difficulty showing loving feelings.   
With respect to social activities, he sometimes went out to 
dinner with his wife or to a movie.  His hobbies were camping 
and fishing.  The veteran reported chronic insomnia, a low 
frustration threshold, and periodic outbursts of irritability 
and anger.  Exaggerated startle response was noted.  

Mental status examination showed that the veteran speech, 
psychomotor function, orientation, memory and intellectual 
functions were all normal.  His mood was low, and his affect 
was sad and anxious.  His level of anxiety was moderately 
high.  There was no history of hallucinations, and there was 
no evidence of psychotic thinking.  While his energy level 
was low, his appetite was generally good.  His insight and 
judgment were very good.  The diagnosis continued as PTSD, 
and his GAF score was 42.  

Subsequently dated VA records include a notation in September 
2005 that he continued to be employed.  In October 2005, the 
veteran experienced severe depressive symptoms, to include 
suicidal ideation.  In December 2005, however, it was noted 
that he was coping well and actively being treated for his 
depressive symptoms.  Records in 2006 show treatment for his 
joint complaints.  He continued to work as a mail handler.  

At the time of a personal hearing in September 2006, the 
veteran reiterated his contentions.  He read a letter from 
the manager of customer service operations at his place of 
employment.  A copy of the letter is included in the claims 
file.  The document attests to the fact that the veteran 
continues to work, but he exhibits irritability, "irks" 
others, and would have been removed from working except for 
the fact that he was a veteran of the Vietnam war.  He also 
attested to the fact that the veteran missed work due to 
illness.  Employment records showing that the veteran often 
missed work are included in the claims file.  

Analysis

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that the 
preponderance of the evidence shows that a rating in excess 
of 70 percent for the veteran's PTSD is not warranted because 
his symptoms have not caused total social and occupational 
impairment.

The evidence shows that while the veteran has difficulty with 
relationships, to include those with his family, he is able 
to socialize to some degree and enjoys some activities, such 
as fishing and camping.  While the pertinent VA examination 
and private reports show that the veteran's PTSD symptoms are 
significant and have a negative impact on his ability to 
establish and maintain interpersonal relationships, the 
evidence does not show total occupational and social 
impairment.  In fact, while it is noted that employment is 
not without its difficulties, he continues to work.  

In addition, the evidence affirmatively indicates that the 
condition is not productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the preponderance of the evidence is against a finding that 
the condition warrants a 100 percent schedular evaluation.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD, from February 19, 2003, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


